Title: From James Madison to Richard Henry Lee, 11 December 1784
From: Madison, James
To: Lee, Richard Henry


Dear Sir
Richmond, December 11th, 1784.
I was, by Thursday’s post, favoured with your’s of the 26th of November. We had begun to despair of a Congress being made up in time for a decision on the case referred to them by the resolutions of our last session. I now hope that we may yet hear from you, on that subject, before our adjournment. The bill on the resolutions in favour of the treaty of peace, mentioned in my last, is not yet reported. It will, I am persuaded, need the reenforcement of an exhortation from Congress. The Glasgow merchants have authorized their agents here to compromise for the payment of their debts in four years, and a memorial will, I understand, be presented to that effect in a few days. My next will inform you of the result. The past week has been spent chiefly on the assize bill, which yesterday past the house of delegates with a very feeble opposition, and a very few dissenting voices. Its fate now depends on the senate. It is pretty analogous to the nisi prius establishment of England. The number of assize courts is seventeen. A smaller number was proposed, but we thought ourselves lucky in being able to give general content by such an augmentation. The counties of Northumberland, Westmoreland, Richmond, and Lancaster, form one district; the court house of the first being the seat of the assize court. The friends of this measure here considered it as a foundation for a very important and salutary amendment of our judicial system. The bill for a general assessment has not yet undergone a discussion; the same is the case of the militia bill. The scheme for opening the navigation of the Potomac, which has been settled between the Maryland and [the Virginia] gentlemen, is before the House of Delegates, and will be favoured, as far as the objectionable amount of the tolls will admit. As the concurrence of Maryland in this scheme is necessary, some difficulties will attend its progress. The difficulty of providing for a representation of this state in Congress, under the act for the annual meeting of the Assembly, has been a subject of conversation. The loss of that benefit is a serious matter; but is not the appointing of delegates a year before they are to serve, rather a singular expedient? The vacancies in the council had all been filled before the receipt of your recommendation of General Gates. I must beg the favour of you to excuse my not obeying, by this post, the last request in your letter, as to the expediency of a continental convention—having, at present, only time to add, that, with great respect and regard, I have the honour to be, Your obedient, and very humble servant,
James Madison, Jun.
